DETAILED ACTION
The following is a Final office action in response to communications received on 6/2/2022. Claim 3 has been canceled.  Claims 1, 4, 5, 7, 13 and 15 have been amended.  Claims 16-21 have been added.  Currently, claims 1-2 and 4-21 are pending and examined below. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims1-2 and 4-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   Applicant recites the limitation “wherein the cross members and the at least one support member ONLY engage the blade members”.  However, there is no support or insufficient support in the disclosure and drawings to explain what is being excluded from being engaged with any of the members.  The disclosure or drawings does not preclude any of the components from being engaged with other components.  The Drawings show additional components such as the cover (5) potentially engaging each of the members.  Similarly, the Examiner considers other components outside of the members capable of engaging the members.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the edge".  There is insufficient antecedent basis for this limitation in the claim.  Claims are examined as best understood.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-9, 13,15 and 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN107386516.
Regarding claim 1, CN107386516 discloses ceiling module (3,  Figs. 1-2) mountable on a suspended ceiling grid structure (2), the ceiling module comprising a plurality of elongate blade members (“Blades”, 6; Reproduced Fig. 2 and Fig. 4), at least a part of faces of at least two blade members being substantially mutually opposed; a plurality of elongate cross members (“Cross Members”, 5; Reproduced Fig. 2 and Fig. 4) extending at least between at least two blade members such that the plurality of blade members are connected to form an arrangement; and at least one support member (“Support Members”, 5; Reproduced Fig. 2 and Fig. 4) “separate” from the cross members; wherein the at least one support member is releasably engageable with the suspended grid ceiling structure and associated with at least one of the blade members to support the plurality of blade members from the suspended ceiling grid structure (Figs. 1-2); and wherein the cross members and the at least one support member only engage the blade members.  The Examiner considers the cross members and the at least one support members to only engage the blade members and not each other and that the upper grid bars (4) to not be apart of the ceiling module (3).

    PNG
    media_image1.png
    610
    917
    media_image1.png
    Greyscale

Regarding claim 2, CN107386516 discloses the blade members (6) each extend substantially parallel to a plane defined by the suspended ceiling grid structure.
.Regarding claim 4, CN107386516 discloses the at least one support member (5) extends through the blade members (6) to support the blade members by an interference fit (Figs. 1-2).
Regarding claim 5, CN107386516 discloses wherein the elongate cross members comprise at least one spacing member (7 “notches”; Fig. 3) adapted for locating the blade members in a spaced apart configuration.
Regarding claim 6, CN107386516 discloses the spacing member is integral with at least one cross member (5, Fig. 3).
Regarding claim 7, CN107386516 discloses the at least one spacing member (7) includes blade engaging features (considered the edges) adapted for frictionally engaging the blade members.
Regarding claim 8, CN107386516 discloses exposed longitudinal edges of the plurality of blade members provide a decorative visual appearance to the ceiling module when viewed in combination (Figs. 1-2).
Regarding claim 9, CN107386516 discloses at least a portion of at least one cross member (5) contributes to the decorative visual appearance (Figs. 1-2).
Regarding claim 13, CN107386516 discloses a kit for a ceiling module (Figs. 1-4) mountable on a suspended ceiling grid structure, the kit comprising a plurality of elongate blade members (6, Fig. 4); 4Preliminary Amendment a plurality of elongate cross members (“Cross Members”,5; Reproduced Fig. 2 and Fig. 4) adapted to extend at least between at least two blade members to connect the blade members such that at least a part of faces of at least two blade members are substantially mutually opposed; at least one support member (“Support Members”, 5; Reproduced Fig. 2 and Fig. 5) “separate” from the cross members; wherein the at least one support member is adapted for releasable engagement with the suspended ceiling grid structure and adapted to be associated with at least one of the blade members to support the plurality of blade members from the suspended grid ceiling structure (Figs. 1-2); and wherein the cross members and the at least one support member only engage the blade members.  The Examiner considers the cross members and the at least one support members to only engage the blade members and not each other and that the upper grid bars (4) to not be apart of the ceiling module (3).
Regarding claim 15, CN107386516 discloses a method of constructing a ceiling module (Figs. 1-4) mountable on a suspended ceiling grid structure, the method including the steps of providing a plurality of elongate blade members (6, Fig. 4) ; providing a plurality of elongate cross members (“Cross Members”, 5; Reproduced Fig. 2 and Fig. 4) adapted to extend at least between at least two blade members to connect the blade members; providing at least one support member (“Support Member”,5 Reproduced Fig. 2 and Fig. 4) “separate” from the cross members, the at least on support member being adapted to be releasably engageable with the suspended grid ceiling structure and associated with at least one of the blade members to support the plurality of blade members from the suspended ceiling grid structure;  connecting the blade members to the cross members such that at least a portion of faces of at least two blade members are substantially mutually opposed (Figs. 1-4); connecting the at least one support member to the blade members such that the cross members and the at least one support member only engage the blade members.  The Examiner considers the cross members and the at least one support members to only engage the blade members and not each other and that the upper grid bars (4) to not be apart of the ceiling module (3).
Regarding claim 16, CN107386516 discloses the at least one support member (“Support Members”) comprises a rail extending through the plurality of blade members (“Blade Members) and engageable with the grid structure (2) at each of its ends.
Regarding claim 17, CN107386516 discloses the rail (5) is positioned such that the rail extends through across the width of the arrangement and has a projecting portion (9) on each side of the arrangement for releasebly engaging the suspended ceiling grid structure to support the blade members therefrom.
Regarding claim 18, CN107386516 discloses the rail (5) is slidingly introduced through aligned notches or openings in the blade members (6).
Regarding claim 19, CN107386516 discloses the cross members (“Cross Members) and the at least one support member (“Support Members”) are spaced apart from each other and substantially parallel to each other (Reproduced Fig. 2).
Regarding claim 20, CN107386516 discloses the at least one support member (Support Member, 5) extends through a region of each blade member (6) adjacent the edge (Figs. 2 and 4)
Regarding claim 21, CN107386516 discloses the blade members (6) are collectively shaped to define a cavity (considered to be the open spaces between members) in the ceiling module capable of at least partially receiving a fixture that may including lighting.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN107386516 in view of Kaump (U.S. Patent Publication No. 2020/0018066).
Regarding claim 10, CN107386516 discloses the blade members, cross members and support members as set forth above, but does not disclose a cover attachable to any of them and extending across at least a portion of the arrangement.  However, Kaump teaches that it is known to have a ceiling module (10, Fig. 1) having blade members 14 and a cover 13 attached thereto help secure the blade members and led strips.  It would have been obvious to one having ordinary skill in the art at the time of the invention was filed to have a cover attachable to any of the members to help secure any of the members within the module or conceal any fixtures such as lighting fixtures.
Regarding claim 11, CN107386516 discloses ceiling module as set forth above, but does not disclose the module providing acoustic dampening when installed in the suspended ceiling grid system.  However, Kaump teaches that it is known to have a ceiling module (10, Fig. 1) that comprises blade members (14) that help provide acoustical dampening (Para [0036]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a ceiling module that helps improve the room it was designed for by reducing the noise in the environment. 
Regarding claim 12, CN107386516 discloses the ceiling module as set forth above, but does not disclose a lighting fixture adapted to be installed proximate thereto.  However, Kaump teaches that it is known to have a lighting fixture installed within to illuminate the environment in which the module is located within (Para [0007]).
Regarding claim 14, CN107386516 discloses the blade members (6), but does not disclose the blade members being provided in at least one substantially flat sheet.  However, Kaump teaches that it is known to have blade members (14) that comprise of substantially flat sheets.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have blade members that were substantially flat to easily manufacture, package and transport. 

Response to Arguments
Applicant's arguments filed 6/2/2022 have been fully considered but they are not persuasive.  Applicant argues that reference CN107386516 fails to teach or suggest that the cross members and support member are separate from each other and only engage the blade members.
In response to Applicant’s arguments, Examiner respectfully disagrees.  Applicant has failed to distinguish the claimed invention over the prior art.  The Applicant has not sufficiently defined what it means for the cross members and support members to be separate to each other.  The Examiner has defined the cross members of CN107386516 to be the interior members and the support members to be the most exterior members.  These members are spaced from one another, hence are considered to be separate from one another.
In the case of the cross members and support member only engaging the blade members, neither the drawings or disclosure provide sufficient support for this limitation.  The Applicant does not go into detail as to what may or may not engage the blades. Also, the drawings appear to show a cover engaging the blades.  Regardless, the Examiner considers the ceiling module of CN107386516 to comprise of the members of unit 3 as set forth above, therefore any other component attached to the ceiling module would be considered outside the scope and equivalent to the cover of the claimed invention.  
The Examiner maintains that the prior art teaches and suggest the invention as it is claimed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633